Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Response to Amendment
In the amendment filed 06/28/2021, the following has occurred: claims 20, 24, 26, 31-32, and 39 have been amended and claims 21-23, 25, and 34-38 have been canceled.  Now, claims 20, 24, 26-33, and 39-40 are pending.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 20, 24, 26-33, and 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finlay, US Patent Application Publication No. 2008/0033759 in view of Cheng, International Application Publication No. WO 2006/122001, and further in view of Mitchell, US Patent No. 6,684,188.
As per claim 20, Finlay teaches a computer implemented method comprising: receiving a user selection indicative of two or more user selectable areas of a plurality of user selectable areas on at least one anatomical diagram at a computer processor, wherein the at least one anatomical diagram comprises the two or more user selectable areas to represent one or more placement locations (see paragraph 0051; user selects selection elements 271 of Figure 8 representing catheter placements on an anatomical diagram 269); if the two or more user selectable areas include a first user selectable area: using a computer program to generate a text-based indication of the received user selection (see paragraph 0051; when user makes selections on 271 elements, corresponding text description boxes in 261 are checked); if the two or more user selectable areas do not include the first user selectable area: using computer program to generate a text-based description of the received user selection (see paragraph 0051; when user makes selections on 271 elements, corresponding text description boxes in 261 are checked; wherein a first user selectable area could be one are of 269 and other areas of 269 do not include that first area); receiving a user selection of one of the placement location and a user identification of at least one other placement location (see paragraph 0051; user selects selection elements 271 of Figure 8 representing catheter placements on an anatomical diagram 269); using the first or second selections to generate a procedural route for the medical procedure using the computer processor, the procedural route generated based on anatomical data specific to a patient and representing an anatomical path through a vasculature of the patient from the selected placement locations, wherein the procedural route includes text descriptions of a catheter route and at least one see paragraph 0052; procedural route represented by graphical display of catheter placements in the vasculature of the patient); displaying on an electronic display the procedural route representing the anatomical path within the body of the patient on the at least one anatomical diagram (see paragraph 0052); and deriving medical codes based on the selected placement locations (see paragraph 0053; after user has selected selection elements, those selections and billing codes will be listed in box 275 of Figure 7).  
Finlay does not explicitly describe the user selectable placement locations that are selected by the user as including “one or more insertion locations” and “at least one destination location.”  And, therefore, the procedural route is not explicitly described as being from the selected “insertion location to the identified destination location.” 
Initially, simply labeling the selections differently (i.e. insertion and destination vs. placement) amounts to no more than non-functional, descriptive material and such labeling differences will not distinguish the claim from the prior art.  Furthermore, the claims encompass a user subjectively determining that the user-selected placement locations for the catheter in Finlay include insertion and destination locations.  Additionally, Cheng describes graphically displaying a procedural route of a catheter on an anatomical diagram of a patient’s vasculature, including an insertion location and a destination location (see paragraph 00230; describing the graphical display of Figure 49 including a procedural route of the catheter from an insertion point to a target point). It would have been obvious to one of ordinary skill in the art at the time of the invention to label at least some of the user selectable locations 271 on the anatomical diagram of Finlay as insertion/destination locations since these are well known points of a catheter placement procedural route as disclosed by Cheng.  One of ordinary skill in the art would have been motivated to include this descriptive material in the display and selection of Finlay to further support recording the position of devices, such as catheters, that are typically inserted into the vasculature of a patient (see paragraph 0002 of Cheng
Finlay does not explicitly teach using a natural language processing computer program to generate a free text description of user selections and using the free text description to generate the procedural route, wherein the free text description comprises a narrative text template and at least one interventional procedure.  
Mitchell teaches using a natural language processing computer program to generate a free text description of user selections (see column 7, lines 11-21, user selections result in textual descriptions of a surgical procedure) and using the free text description to generate a procedural route (see column 7, lines 11-21 and Fig. 38; shows an example of the free text description of the procedure and the route (i.e. first skin surround the wound, then the wound itself)), wherein the procedural route comprises a narrative text template and at least one interventional procedure (see column 40, lines 34-49 and Figure 38; example interventional procedure here is wound repair).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay with the motivation of more efficiently documenting medical procedures (see column 6, lines 60-64 of Mitchell). Although Mitchell does not specifically address catheter-based procedures, the described wound procedure is merely exemplary and alternative text could easily be adapted for alternative procedures (see column 48, lines 4-30 of Mitchell). 
As per claim 24, Finlay, Cheng, and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches receiving a user selection of another destination location (see paragraph 0051).
As per claim 26, Finlay, Cheng, and Mitchell teaches the method of claim 24 as described above.  Finlay further teaches deriving the medical codes comprises: translating the description of the medical procedure into medical codes, the medical codes including at least one of numeric codes and alpha-numeric codes descriptive of the medical procedure (see paragraph 0051; selected locations associated with corresponding billing codes
As per claim 27, Finlay, Cheng, and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches the computer processor is further configured to generate a visual indication corresponding to the received user selection (see paragraph 0051).  As noted above, Finlay does not explicitly teach the free text description.  Mitchell further teaches the computer processor is further configured to generate a visual indication on a portion of the first or second free text description (see column 7, lines 11-21 and Fig. 38).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay for the reasons given above with respect to claim 20.
As per claim 28, Finlay, Cheng, and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches generating a series of line segments corresponding to anatomy identifiers in the anatomical path, and wherein displaying on -4-Application No. UnknownDocket No. P219351.US.03 an electronic display the procedural route comprises displaying the series of line segments on corresponding anatomical portions of the at least one anatomical diagram (see paragraph 0052).
As per claim 29, Finlay, Cheng, and Mitchell teaches the method of claim 20 as described above.  As noted above, Finlay does not explicitly teach the free text description.  Mitchell further teaches at least one of the first or second free text description comprises one or more of a reason for the medical procedure, an insertion point of the medical procedure, anesthesia used for the medical procedure, a medical instrument used in the medical procedure, a catheter placement for the medical procedure, a diagnostic test for the medical procedure, a diagnostic treatment for the medical procedure, or results associated with the medical procedure (see column 7, lines 11-21 and Fig. 38). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay for the reasons given above with respect to claim 20.
As per claim 30, Finlay, Cheng, and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches providing the at least one anatomical diagram associated with a medical see paragraph 0049; selected parts of the body have different vascular variations).
As per claim 31, Finlay and Mitchell teaches the method of claim 20 as described above.  Finlay further teaches the at least one anatomical diagram accounts for vascular anatomical variation by the plurality of user selectable areas using the anatomical data specific to a patient (see paragraph 0049; selected parts of the body have different vascular variations).
As per claim 32, Finlay teaches a computer implemented method comprising: receiving a user selection indicative of two or more user selectable areas of a plurality of user selectable areas on at least one anatomical diagram at a computer processor, wherein the at least one anatomical diagram comprises the two or more user selectable areas to represent one or more placement locations (see paragraph 0051; user selects selection elements 271 of Figure 8 representing catheter placements on an anatomical diagram 269); if the two or more user selectable areas include a first user selectable area: using a computer program to generate a text-based indication of the received user selection (see paragraph 0051; when user makes selections on 271 elements, corresponding text description boxes in 261 are checked); if the two or more user selectable areas do not include the first user selectable area: using computer program to generate a text-based description of the received user selection (see paragraph 0051; when user makes selections on 271 elements, corresponding text description boxes in 261 are checked; wherein a first user selectable area could be one are of 269 and other areas of 269 do not include that first area); receiving a user selection of one of the placement location and a user identification of at least one other placement location (see paragraph 0051; user selects selection elements 271 of Figure 8 representing catheter placements on an anatomical diagram 269); using the computer program to generate a procedural route for a medical procedure, the procedural route generated based on anatomical data specific to a patient and representing an anatomical path through a see paragraph 0052; procedural route represented by graphical display of catheter placements in the vasculature of the patient); and deriving medical codes based on the selected placement locations (see paragraph 0053; after user has selected selection elements, those selections and billing codes will be listed in box 275 of Figure 7). 
Finlay does not explicitly describe the user selectable placement locations that are selected by the user as including “one or more insertion locations” and “at least one destination location.”  And, therefore, the procedural route is not explicitly described as being from the selected “insertion location to the identified destination location.” 
Initially, simply labeling the selections differently (i.e. insertion and destination vs. placement) amounts to no more than non-functional, descriptive material and such labeling differences will not distinguish the claim from the prior art.  Furthermore, the claims encompass a user subjectively determining that the user-selected placement locations for the catheter in Finlay include insertion and destination locations.  Additionally, Cheng describes graphically displaying a procedural route of a catheter on an anatomical diagram of a patient’s vasculature, including an insertion location and a destination location (see paragraph 00230; describing the graphical display of Figure 49 including a procedural route of the catheter from an insertion point to a target point). It would have been obvious to one of ordinary skill in the art at the time of the invention to label at least some of the user selectable locations 271 on the anatomical diagram of Finlay as insertion/destination locations since these are well known points of a catheter placement procedural route as disclosed by Cheng.  One of ordinary skill in the art would have been motivated to include this descriptive material in the display and selection of Finlay to further support recording the position of devices, such as catheters, that are typically inserted into the vasculature of a patient (see paragraph 0002 of Cheng
Finlay does not explicitly teach using a natural language processing computer program to generate a free text description of user selections and to generate a narrative text of a procedural route, wherein the free text description comprises a narrative text template and at least one interventional procedure.  
Mitchell teaches using a natural language processing computer program to generate a free text description of user selections (see column 7, lines 11-21, user selections result in textual descriptions of a surgical procedure) and using the free text description to generate the procedural route (see column 7, lines 11-21 and Fig. 38; shows an example of the free text description of the procedure and the route (i.e. first skin surround the wound, then the wound itself)), wherein the free text description comprises a narrative text template and at least one interventional procedure (see column 40, lines 34-49 and Figure 38; example interventional procedure here is wound repair).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay with the motivation of more efficiently documenting medical procedures (see column 6, lines 60-64 of Mitchell). Although Mitchell does not specifically address catheter based procedures, the described wound procedure is merely exemplary and alternative text could easily be adapted for alternative procedures (see column 48, lines 4-30 of Mitchell).
As per claim 33, Finlay, Cheng, and Mitchell teaches the method of claim 32 as described above.  As noted above, Finlay does not explicitly teach the free text description.  Mitchell further teaches using the computer processor to incorporate at least one of the first and the second free text descriptions into the narrative text (see column 7, lines 11-21 and Figure 38). It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to the system of Finlay for the reasons given above with respect to claim 32.
Claims 39-40 recite substantially similar additional limitations to those addressed in claims 26-27 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 11/04/2021, Applicant argues that Finlay does not teach generating a procedural route, based on anatomical data specific to a patient, from the selected insertion location to the identified destination location and that Mitchell fails to cure these deficiencies.
In response to Applicant’s arguments, the examiner respectfully submits that, with respect to Figure 8 and paragraph 0051-0052, Finlay describes an anatomical diagram, specific to a patient, in which catheter placement locations on the diagram can be selected by a user. The selections of the catheter placements is encompassed by the claimed “procedural route.” For example, Finlay explains that the disclosed interface “allows the user to select one or more catheter placements utilized in the lower extremity procedure” (see paragraph 0050) and the selected catheter placements are “displayed on the anatomical image at the actual, surgical placement location” (see paragraph 0051).  Although it is acknowledged that Finlay does not explicitly describe these placement locations as indicative of an “insertion” or “destination” location, labeling the placement locations as such amounts to no more than non-functional, descriptive material, as explained above. As further shown above in, graphical display of insertion and destination locations on an anatomical diagram of a catheter placement procedure is old and well known in the art.  Therefore, these arguments are not found to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen, Us Patent Application Publication No. 2008/0027356, discloses a graphical representation 	of a surgical route on an anatomical diagram of a patient’s vasculature from insertion to 	destination. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626